Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-3 presented for examination. Applicant filed an amendment on 04/06/2022 amending the claims 1 and 3 in the amendment.  After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Intended Use Language
The claim language “to facilitate a calculation of an accurate convex hull price” in claim 1 pertains to Intended Use/result Language which does not carry any patentable weight. Examiner notes that the fact that these elements are capable of performing specific functions does not mean that they actually perform the functions as recited in the claims. The functions recited in the claim are not positive limitations but only requires the elements to be able to perform the functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant is requested to positively recite the claims and "particularly point out and distinctly claim the subject matter” providing a clear-cut indication of claim scope in order to get a patentable weight for the limitation. 
Application is examined as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per amended claims 1, a portion of the claim 1 recites: 
“A computer implemented method….including:
“calculating, for each of the power generation participants, a linear programming relaxation of a unit commitment problem based on an integral formulation of a single-generator to facilitate a calculation of an accurate convex hull price; determining, via the accurately calculated price, a most efficient market clearing price; following, via the respective power generation participant, a dispatch schedule of the administration of the controller based on the determined price; and 
Constraints XJI = {(w, φ , θ , y , z , g): Constraints (2)-(11) is a feasible region for each power generation participant generator j, its convex hull formulation being (2)-(11).
the claim 3 as amended, a portion of the claim 3 recites:
“A computer implemented method…. including:
a formulated unit commitment problem Z*QIP that solves a market clearing problem with cleared quantities for the power generation participants and the consumers; publishing market clearing prices for settlement with the power generation participants and the consumers on the cleared quantitates.
which is not supported by the disclosures as submitted including the written description. Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0005] In an aspect of the current disclosure a method for operating an electrical power grid is provided. The electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid, and a Controller that administers the market for the power generation participants and the consumers on the electrical power grid. The method includes: collecting bids, by the controller, from the power generation participants and the power generation recipients; and setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers; where the setting step utilizes a convex hull pricing approach; and where the convex hull pricing approach utilizes an integral formulation of the single-generator unit commitment problem to facilitate the calculation of an accurate convex hull price that achieves the most efficient market clearing price. In a detailed embodiment, the calculation of the improved convex hull price involves only solving a linear program, and the calculation has guaranteed convergence and fast solving time for practical real-world application.. 

[0008] Referring to FIG. 1, an exemplary ISO or controller 10, according to the current disclosure, administers the market for electricity producers 12 and users 14 on an electric power grid 16. Some exemplary functions of the controller 10 include monitoring energy transfers on the transmission system, scheduling transmission service, managing power congestion, operating DA and RT energy and operating reserves ("OR") markets, and regional transmission planning. Both the electricity producers 12 and the users 14 may be considered to be market participants (MPs) as they conduct business within the controller's 10 region. Traditionally, the electricity producers will provide offers 18 of electrical power and the users will provide bids 20 for power. The controller 10 will process the offers 18 and bids 20 with consideration of the transfer limits on grid 16 to determine commitments of electrical power and then controlling the dispatch 22 of electricity flowing through the grid 16 based upon the commitments.

[0029] An exemplary market clearing process is shown in FIG. 2. As shown in Step 30, a controller 10 receives offers 18 and bids 20 from market participants. Input may also include the network model from the grid and other inputs. As shown in Step 32, the controller 10 may then formulate unit commitment problem Z.sub.QIP*, solving with a Mixed Integer Programming solver and then publishes unit commitment results. As shown in Step 34, the controller 10 then uses the same setoff inputs to formulate pricing problem Z.sub.QP* for convex hull pricing with Linear Programming solver. The controller 10 then publishes market clearing prices.

The written description does not describe “computer/processor” and only supports as follows:
Claim 1:
utilizing  an integral formulation of the single-generator unit commitment problem to facilitate the calculation of an accurate convex hull price; achieving the most efficient market clearing price based on the calculation of the accurate convex hull price; and controlling the dispatch of electricity based upon commitments of electrical power; and 
where set XJI = {(wj, φ j, θ j, y j, z j, g j)} : Constraints XJI is a feasible region for generator j, its convex hull formulation being (2)-(11).

Claim 3:
“a formulated unit commitment problem Z*QIP; publishing market clearing prices and calculation of accurate convex hull converges within criterion-satisfying solving time…”.
Applicant requested to cite a portion of submitted written description/disclosure where support for above applicant’s limitations in claims 1 and 3 as submitted, otherwise the limitation would constitute a new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Clams 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim recites symbol with subscript/superscript Z*QP, but failed to describe what the symbol represents making the claim indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-3 are directed to utilizing a derived integral formulation of the single-generator unit commitment problem to facilitate the calculation of the optimal convex hull price by solving a linear program. The claims 1-3 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.
Claims 1 and 3 are directed to a process i.e., a series of method steps or acts, of operating electrical power grid to provide electrical power to consumer which is a non-statutory categories of invention as it failed to positively recite the particular machine/processor to which it is tied, for example, by identifying the apparatus that accomplishes the method steps (Step 1: NO).
The claim recites “by the controller”, the specification does not clearly specify it as a hardware, but only describing it as administering the market for electricity producers and consumers. As per description of “Controllers” under Background in page 1 of the specification, Independent Systems Operators (ISOs) is referred to as Controllers, which is an independent entity created By FERC in 1996 for day-to-day grid operation, long term regional planning and billing, settlement and wholesale electric market services (see reference W in attached PTO-892).
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity.

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.
Claims 1 and 3, though not similar, are then analyzed to determine whether it is directed to a judicial exception. The claim recite step of “collecting bids, setting one or more uniform prices for providing electric power, calculating a linear programming relaxation of a unit commitment problem and determining a most efficient market clearing price and calculating  following a dispatch schedule of the administration of the controller based on the determined most efficient market clearing price for claim 1 and collecting bids, solving, with a Mixed Integer Programming solver and a publishing unit’s commitment results, a formulated unit commitment problem Z*QIP, formulating a pricing problem Z*QP  for convex hull pricing with a Linear Programming solver, and publishing market clearing prices for claim 3.
The limitations of i) collecting bids, setting uniform prices, and calculating values and following schedule or ii)  collecting bids, solving unit commitment problem Z*QIP ,  formulating a pricing problem Z*QP  for convex hull pricing with a Linear Programming solver, and publishing market clearing price is similar to calculating a number representing an alarm limit value using a mathematical formula in Parker v. Flook. The claim failed to recite computer component that execute recited steps. The controller as recited appears to be an entity established as ISO rather than hardware, administering the market for electricity producers 12 and users 14 on electrical grid 16 and therefore, nothing in the claim element precludes the step from practically being performed in the mind and thus fall into the “mental process” and/or mathematical concepts grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “controller” language, manually “collecting bids and calculating values.” The recitation of a controller (even if hardware included) in this claim does not negate the mental nature of these limitations because the claim here merely uses the generic computer component (hardware/software) as a tool to perform the otherwise mental processes. See October Update at Section I(C )(ii). The linear program: (12) - (14) and convex hull formulation (2) - (11) is nothing but mathematical relationship/formula which is an abstract idea, similar to formula for computing an alarm limit, Parker v. Flook, which has been found by the court to be an abstract idea. Thus, the above limitations of recite concepts that fall into the “mental process” and “mathematical formula/relationship” groupings of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).
Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim 1 recites the additional elements of performing “wherein the calculation of the accurate convex hull price (i) converges within a criterion-satisfying solving time” and the additional elements in claim 3 is recited as “solving the formulated pricing problem such that there is convergence within a criterion-satisfying solving time.” The controller or ISO as recited appears to be an entity established as ISO rather than hardware, administering the market for electricity producers 12 and users 14 on electrical grid 16 represent no more than mere instructions to apply the judicial exception by human or mind. 
An evaluation of whether limitations above limitations are insignificant. Some of these limitation are not supported by specification are described in U.S.C112 (a) above. These limitation are simply additional steps based on  calculation of accurate convex hull price and these are extra-solution activity. Further additional limitation includes , “wherein the calculation of the accurate convex hull price (i) converges within a criterion-satisfying solving time  or  solving the formulated pricing problem such that there is convergence within a criterion-satisfying solving time.” Nowhere in the specification provides this particular limitations in description, formula, equation or diagram except a statement ‘”In a detailed embodiment, the calculation of the improved convex hull price involves only solving a linear program, and the calculation has guaranteed convergence and fast solving time for practical real-world application”  in a last sentence of Summary in page 2 of specification. Guaranteeing convergence (to a solution) and fast solving time is a mathematical formula and relationship which is an improvement of abstract idea itself, is not technical solution to a technical problem and therefore there is no improvement in technological field. 
Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere of calculating accurate convex hull price with guaranteed convergence and fast solving time is necessary for use of the recited judicial exception in pricing and distributing electric power. This limitation in the claim is an insignificant extra-solution activity. The controller as recited which appears to be an entity established as ISO rather than hardware, administering the market for electricity producers  and users on electrical grid, is also an additional element which is configured to carry out limitations, i.e., it is the tool that is used in steps described in Prong 1. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: Claim provides an Inventive concept? 
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the controller without any structure, which is configured to perform all the limitations recited. As explained previously, the controller is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of wherein the calculation of the accurate convex hull price (i) converges within a criterion-satisfying solving time” and the additional elements in claim 3 is recited as “solving the formulated pricing problem such that there is convergence within a criterion-satisfying solving time”, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). 
The applicant’s specification in first paragraph in Summary describes teachings of reference (5) of  Pan et al. “integral solution for a general single-generator Unit Commitment problem considering min-up/-down time, generation capacity, ramping and variant start-up cost restrictions with a general convex cost function” where time in deterministic Unit Commitment is refined with general convex cost function with speed up algorithm reducing the computational/solving time (see page 2-3, references (5)). The controller as an  Independent Systems Operators (ISO) established by FERC in 1996 is not affiliated with other market players, perform duty of day-to-day grid operations and long-term regional planning, billing and settlement and other wholesale electric market services (see reference W). This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is setting uniform prices and utilizing a convex hull pricing approach without using any structured device in Fig. 1: pages 1-3. The claimed additional elements can be implemented using examples of existing, if hardware, and software that are used to construct the claimed invention without apparent modification. The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “wherein the calculation of the accurate convex hull price (i) converges within a criterion-satisfying solving time” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claim 2 comprising limitation of “the accurate convex hull price is π* equal to the dual values corresponding to the load balance constraints” is mathematical relationship/formula which is an abstract idea as described above and addition of this limitation into the independent does not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claim as recited would not make the independent claim significantly more by incorporating them into the independent claim 1 or 3. Therefore, claims 1-3 are not patent eligible (NO).

Response to Arguments
New ground of rejections of claims necessitated by applicant amendment has been established in the instant application as described above. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Examiner respectively disagrees with applicant argument that claims are not directed to an abstract idea. The claim simply formulation of single-generator unit commitment problem to facilitate calculation of convex hull price involve solving linear program that converges within criterion-satisfying solving time, which is a mathematical formula/relationship that has been found to be an abstract idea.
With respect applicant argument in improving computer functionality, there is no computer described in the specification drawings. Guaranteeing convergence and fast solving time is a mathematical formula and relationship which is an improvement of abstract idea itself, is not technical solution to a technical problem and therefore there is no improvement in technological field.
Further, the clam 3 as amended is distinct from claim 1 as amended. The claim 3 as amended related to solving a formulated commitment problem and formulating and solving the pricing problem (see specification and Fig. 2: IV. Page 9, Market Clearing Process) and does not contain limitations of “setting uniform prices for providing electrical power…, relaxation of unit commitment problems…, calculating most efficient market clearing price, and following dispatch (schedule)…. as recited in the claim 1. Therefore, the claims 1 and 3 are restrictable.
The cited prior arts of Sarker et a. (U.S. Pub No. 2019/0139159), Schiro et al., (ISO, New England, May 2015) and Pan et al., (University of Florida, July 2016) neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set 1-3 as amended, portion of which is not supported by the written description and rejected under U.S.C 112 (a) as presented above. Applicant is requested to obviate pending rejection under US.C. 101 and 112 (a) and (b) as described above for further consideration of the application.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Chassin (U.S. Patent No. 9,087,359) teaches electric power grid control using market-based resource allocation system.
Chen et al. (U.S. Pub No. 2014/0372342) teach automated market making with convex null payoff vector.
Hisano et al. (U.S. Pub No. 2012/029836) teach power demand supply system.
Przybylski et al. (U.S. Pub No. 2020/0241491) teach energy and temperature control system with energy provider level demand optimization.
	Johnson et al. (U. S. Pub No. 2004/0015433) teach bidding for energy supply to resellers and their customers.
	Lian et al. (U.S. Pub No. 2016/0092978) teach coordination of thermostatically controlled loads.
Pan et al. (U.S. Pub No. 2019/0286993) teach integrated solution techniques for security constrained unit commitment problem.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Respectively submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/14/2022